DETAILED ACTION
	This office action is in response to the application filed on December 31, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-14 of Applicant’s Remarks, filed on 12/31/2020, with respect to claims 1-6, 8 and 10 have been fully considered and are persuasive. 
The rejection of claims 1-6, 8 and 10 has hereby been withdrawn. 

Claim Objections
Claim 11 is objected to because of the following informalities:  it appears “A burst controller of the resonance converter…” in line 1 of claim 11 should read --A burst controller of [[the]] a resonance converter…--.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-6, 8, 10 and 17-27 are allowed.
Claims 11-16 would be allowable if the above claim objection to claim 11 is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a burst controller of a resonance converter comprises:
wherein the on-pulse generation circuit changes an on-width of the main pulse from a first on-width to a second on-width smaller than the first on-width at a second time obtained from the magnitude of the load detected by the load detection circuit, the second time being a time at which the load becomes smaller than a second load threshold smaller than the first load threshold.
Dependent claims 2-6. 8 and 10 are considered to be allowable by virtue of their dependencies on independent claim 1.
Regarding independent claim 11, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a burst controller of a resonance converter comprises:
a burst stop period setting circuit which outputs, at a time of a sign of a resonant current of the resonance converter being inverted a determined time duration after the switching stop period starts and a predetermined period has passed, an on-trigger signal for ending the switching stop period in the burst cycle and starting the switching period in a next burst cycle, wherein the on-pulse generation circuit changes an on-width of the main pulse from a first on- width to a second on-width smaller than the first on-width at a second time different from the first time, during the switching period in the burst cycle.
Dependent claims 12-16 are considered to be allowable by virtue of their dependencies on independent claim 11.
Regarding independent claim 17, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a burst controller of a resonance converter comprises:
the on-pulse generation circuit generating in the heavy load mode, during the switching period in the burst cycle after the first time a first start pulse that turns on the low-side switching element, a first main pulse that turns on the high-side switching element, and a first end pulse that turns on the low-side switching element, and generating in the light load mode, at a second time during the switching period in the burst cycle a second start pulse that turns on the low-side switching element, a second main pulse that turns on the high-side switching element, and a second end pulse that turns on the low-side switching element, a first width of the first main pulse being larger than a second width of the second main pulse.
Dependent claims 18-27 are considered to be allowable by virtue of their dependencies on independent claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).

This application is in condition for allowance except for the following formal matters: see Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838